UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report – October 3, 2007 Commission File Number: 0-23863 PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of incorporation) (IRS Employer Identification No.) 50 MAIN STREET, HALLSTEAD, PA 18822 (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number including area code) 1 Item 9.01 (c) Financial Statements and Exhibits 99: Press Release of Peoples Financial Services Corp., dated October 3, 2007, regarding Dividend Declaration. 2 EXHIBIT INDEX Exhibit Page Number of Manually Signed Original 99 Press Release of Peoples Financial Services Corp., dated October 3, 2007, regardingDividend Declaration. 4 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. /s/ Richard S. Lochen, Jr. Dated: October3, 2007 By: Richard S. Lochen, Jr. President & CEO /s/ Debra E. Dissinger Dated: October 3, 2007 By: Debra E. Dissinger Executive Vice President/COO /s/ Joseph M. Ferretti Dated: October 3, 2007 By: Joseph M. Ferretti Vice President/CCO /s/ Frederick J. Malloy Dated: October 3, 2007 By: Frederick J. Malloy Asst. Vice President/Controller 4
